DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon (KR 10-2016-0083598).
Cheon teaches an apparatus for aligning a panel (P) to which a backlight unit (BLU) is attached with sides of the backlight unit extending past sides of the panel, wherein the apparatus includes a pair of opposing guide units (200) and alignment units (300,310,320), wherein the alignment units may be moved to maintain a predetermined distance therebetween for alignment of the panel (See Figures; [0018]-[0034]). The panel and backlight unit read on the instantly claimed panel and optical film, respectively. The guide units and alignment units read on the instantly claimed two pairs guide units, and the movement of the alignment units (See [0021]-[0022]) reads on the instantly claimed movement of at least one of the two pairs of guide units.
Regarding the plurality of bars and their orientation in claims 1 and 2, the figures of Cheon clearly show that the guide units and alignment units are longitudinally extending elements which are oriented parallel to the sides of the panels, which meets the claims. 

Regarding the inclined surface of claim 4, the shape of the stoppers is a routine matter of design choice which would have been obvious to one of ordinary skill in the art. In this case, the particular shape does not impart any new or unexpected result and is therefore does not patentably distinguish the claimed invention from that of Cheon.
Regarding claims 5 and 6, the figures of Cheon clearly show that the guide units and alignment units are longitudinally extending elements which are oriented parallel to the sides of the panels, which meets the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARSON GROSS/Primary Examiner, Art Unit 1746